                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA



KINTAD PHILLIPS (# 294348)                                          CIVIL ACTION



VERSUS                                                              NO. 18-146-SDD-EWD



L.S.P., ET AL.

                                       Consolidated with:



KINTAD PHILLIPS (# 294348)                                          CIVIL ACTION



VERSUS                                                              NO. 18-366-SDD-EWD



SECRETARY JAMES LeBLANC, ET AL.


                                            RULING

         This matter comes before the Court in connection with the Court’s Orders dated October

19, 20181 and May 21, 2019.2 On October 19, 2018, the Court issued an Order granting the

plaintiff authorization to proceed in forma pauperis in this case, directing him to pay, within

twenty-one (21) days, an initial partial filing fee in the amount of $2.29, and advising that “this

action may be dismissed” should the plaintiff fail to comply with the Court’s Order.3 The plaintiff


1
  R. Doc. 10.
2
  R. Doc. 13.
3
  R. Doc. 10.
failed to pay the initial partial filing fee as ordered, and on May 21, 2019, the plaintiff was ordered

to show cause within twenty-one (21) days, why his Complaint should not be dismissed for failure

to pay the initial partial filing fee. The plaintiff was further ordered to attach to his response copies

of his inmate account transaction statements showing the daily account activity in his inmate

drawing, savings, and reserve accounts for the months of December of 2018 and January and

February of 2019, and advised that failure to submit the requested information or a determination

by the Court that the plaintiff had sufficient funds to make the required payment but failed to do

so would result in dismissal of the plaintiff’s action without further notice.4

        A review of the record reveals that the plaintiff has failed to pay the initial partial filing

fee, and though the plaintiff responded to this Court’s order, he did not attach the required

information.5 Rather than attaching his inmate account transaction statements showing the daily

account activity in his inmate drawing, savings, and reserve accounts, the plaintiff attached a

canteen sales log, incentive pay log, and a withdrawal request receipt.6

        Pursuant to 28 U.S.C. §1915(b)(1), this Court is required to collect an initial partial filing

fee calculated pursuant to the formula specified therein. However, it is further specified that in no

event shall a prisoner be prohibited from bringing a civil action because the prisoner has no means

by which to pay the initial partial filing fee.7 Accordingly, when the plaintiff failed to pay the

initial partial filing fee as ordered, this Court ordered him to show cause why his Complaint should

not be dismissed and to provide copies of his inmate account transaction statements so that this




4
  R. Doc. 13.
5
  R. Doc. 14.
6
  R. Doc. 14.
7
  See 28 U.S.C. 1915(b)(4).
Court could determine if the plaintiff did or did not have the means to pay the fee.8 The plaintiff

has not provided the Court with the documents requested. Accordingly,

           IT IS ORDERED that the above-captioned proceeding be DISMISSED, WITHOUT

PREJUDICE, for failure of the plaintiff to pay the Court’s initial partial filing fee. Judgment

shall be entered accordingly.

           Signed in Baton Rouge, Louisiana on June 14, 2019.



                                               S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




8
    R. Doc. 13.
